       Case 2:19-cr-00034-MCE Document 62 Filed 04/01/21 Page 1 of 1


1

2

3

4

5

6

7

8                             UNITED STATES DISTRICT COURT

9                            EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                 No. 2:19-CR-00034-MCE
12                   Plaintiff,
13          v.                                 ORDER
14   GREGORY R. LANDS,
15                   Defendant.
16
           Defendant Gregory R. Lands’ Emergency Motion to Reduce Sentence (ECF No.
17
     59) is DENIED. The briefing schedule set at ECF No. 60 is VACATED.
18
           IT IS SO ORDERED.
19

20   Dated: March 31, 2021
21

22

23

24

25

26
27

28
                                              1
